Citation Nr: 1761001	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-21 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial compensable rating for sinusitis.  

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for tinea pedis (claimed as bilateral foot condition).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to November 1997 and from July 2005 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In the July 2013 Form 9 Appeal, the Veteran did not perfect an appeal regarding the issue of a higher rating for headaches.  In an accompanying statement he accepted the rating that he was assigned for the headaches.  

In September 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  During the hearing the Veteran waived initial RO review of additionally submitted evidence.  

The issues of entitlement to an initial compensable rating for sinusitis and service connection for tinea pedis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his left ear hearing loss is related to his active service.



CONCLUSION OF LAW

Left ear hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for left ear hearing loss, the only matter being decided herein, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide the issue.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claim for service connection for left ear hearing loss, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

First, on VA examination in February 2010, the examiner determined that "the Veteran's claimed hearing loss is most likely" the result of his history of noise exposure during service, including from construction, helicopters, and explosions in Iraq.  The examiner's opinion is uncontroverted by the other competent evidence of record.  The Veteran's service personnel records show that during his period of active service from July 2005 to May 2006 he served in Iraq as a lead construction electrician.  Thus Shedden elements (2) and (3) have been met. 

However, at the time of the February 2010 VA examination, the Veteran did not meet the criteria for left ear hearing loss.  [Right ear hearing loss under 3.385 was shown, which resulted the grant of service connection.]  Subsequently he submitted a private audiogram dated in September 2016 that shows he has met the criteria for left ear hearing loss as he had 50 dB at 2000 and 4000 Hertz.  Thus, as the Veteran now meets the criteria for left ear hearing loss, the Board finds that Shedden element (1) has been met.  

Therefore, considering the totality of the evidence, to include the previously noted nexus opinion, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for left ear hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for left ear hearing loss is granted.


REMAND

During the September 2016 Board hearing the Veteran testified that his sinusitis increased in severity since his last VA examination in August 2014.  A remand is thereby necessary to afford the Veteran a new and contemporaneous VA examination to assess the current severity of his service-connected sinusitis.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

As for the issue of service connection for tinea pedis, on VA examination in January 2010, the examiner noted that the Veteran's records do not show treatment of his feet.  The examiner opined that tinea pedis was not seen in the review of the Veteran's records and thus it is not at least as likely as not related to service.  However, service treatment records show that on the report of medical history in May 1997 the Veteran indicated that he had foot trouble and the examiner noted that the Veteran had foot fungus since the previous year and he was using foot powder and Tinactin.  The Veteran testified that he has had the same foot symptoms since service.  

The United States Court of Appeals for Veterans Claims has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, a new VA foot examination is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected sinusitis.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected sinusitis.  

2. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his tinea pedis (claimed as bilateral foot condition).  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current skin disorders of the feet.  

b.) For each diagnosis, to include tinea pedis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is asked to address the May 1997 in-service report of medical history that shows the Veteran had foot fungus since the previous year and he was using foot powder and Tinactin.  The examiner also should comment on the Veteran's testimony that he has had the same foot symptoms since service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. The AOJ must review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.
   
4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


